Name: Commission Regulation (EEC) No 1142/83 of 11 May 1983 making imports of frozen hake subject to observance of the reference price
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 5. 83 Official Journal of the European Communities No L 124/ 19 COMMISSION REGULATION (EEC) No 1142/83 of 11 May 1983 making imports of frozen hake subject to observance of the reference price THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), and in particular Article 21 (6) thereof, Whereas Article 21 (4) of Regulation (EEC) No 3796/81 envisages inter alia that where the free-at ­ frontier price of a specified product, imported from a third country, stays below the reference price during at least three successive marketing days and where consi ­ derable quantities of these products are imported, the imports of products listed inter alia in Annexes IV (B) and V to Regulation (EEC) No 3796/81 may be made subject to the condition that the free-at-frontier price is at least equal to the reference price ; Whereas Commission Regulation (EEC) No 3191 /82 (2) laid down detailed rules for the reference price system in the fishery products sector and in particular for the determination of the free-at-frontier price referred to in Article 21 (3) of Regulation (EEC) No 3796/81 ; Whereas the reference price of hake listed in Annexes IV (B) and V to Regulation (EEC) No 3796/81 for the 1983 fishing year has been fixed inter alia by Commission Regulation (EEC) No 351 1 /82 (3) ; Whereas for frozen hake, whole, headless or in pieces and frozen fillets of these products, the free-at-frontier price of significant quantities stayed below the reference price during three successive marketing days and, because of this, stabilization measures on Community markets run the risk of being compro ­ mised ; whereas, in order to avoid disturbances, due to offers at abnormally low prices, it is necessary to require imports of the products in question to observe the reference price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 1 . Release for free circulation in the Community of frozen hake, whole, headless or in pieces, falling within subheading 03.01 B I t) 2 and fillets of hake, falling within subheadings 03.01 B II b) 9 and 16.04 G I of the Common Customs Tariff, shall be subject to the condition that the free-at-frontier price is at least equal to the reference prices given in the Annex hereto. 2. However, for products for which the proof is furnished that on the date of entry into force of this Regulation they were under way to the Community, this Regulation shall not apply. The proof that the products fulfil the condition referred to in the preceding subparagraph shall be furnished to the satisfaction of the competent authori ­ ties , in particular by :  the information shown in the ship's log-book,  the bills of lading and other transport documents. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 24 June 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 May 1983 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 338, 30 . 11 . 1982, p . 13 . O OJ No L 368 , 28 . 12 . 1982, p . 29 . No L 124/20 Official Journal of the European Communities 12. 5 . 83 ANNEX CCT heading No Description Reference price(ECU per tonne net) ex 03.01 B 1 1) 2 Frozen hake, whole, headless or in pieces :  Whole, with or without head 611  Other 940 03.01 8 II b) 9 and Frozen fillets of hake : ex 1 6.04 G I I  Industrial blocks, with bones ('standard') 961  Industrial blocks, boneless 1 153  Individual fillets, with skin 1 027  Individual fillets, skinless 1 220  Blocks in immediate packing weighing not more than 4 kg 1 301 ex 03.01 B 1 1) 2 Minced blocks 749